                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:19-CV-041-FDW-DCK

 DANIEL DANFORD and HARRY HOUTMAN,                           )
                                                             )
                    Plaintiffs,                              )
                                                             )
     v.                                                      )    ORDER
                                                             )
 LOWE’S HOME CENTERS, LLC, and                               )
 LOWE’S COMPANIES INC,                                       )
                                                             )
                    Defendants.                              )
                                                             )

          THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 4) filed by James J. Mills, concerning Rod M. Johnston on

April 11, 2019. Rod M. Johnston seeks to appear as counsel pro hac vice for Plaintiffs. Upon

review and consideration of the motion, which was accompanied by submission of the necessary

fee and information, the Court will grant the motion.

          IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 4) is GRANTED. Rod M. Johnston

is hereby admitted pro hac vice to represent Plaintiffs.

          SO ORDERED.


                                         Signed: April 12, 2019
